Per Curiam:

T. H. Elrod, defendant in error, made complaint under oath before Thomas J. Noble, a justice of the peace of Ellsworth county, charging William Bohrer with the offense of unlawfully disturbing the members of a religious society while meeting together for the purpose of worship. The defendant was tried before the justice of the peace, and the case was subsequently heard in the district court. • Judg-
*640ment was rendered in that court relieving the complainant from costs. To review and reverse that decision, a petition in error has been filed in this court. No appeal has ever been taken from the district court to the supreme court, and as the case is not a civil action, it is not rightfully brought to this court, and the petition in error must therefore be dismissed. (Beisner v. The State, 19 Kas. 479; MeGilvray v. The State, 19 id. 481; MeLean v. The State, 28 id. 372.)